{¶ 1} The certified question is answered in the negative, and the judgment of the court of appeals holding that the trial court erred in granting summary judgment to appellant is reversed on the authority of Elston v. Howland Local *36Schools, 113 Ohio St.3d 314, 2007-Ohio-2070, 865 N.E.2d 845. The judgment of the trial court granting appellant’s motion for summary judgment is reinstated.
Rosplock & Perez, Richard J. Perez, and Jesse M. Schmidt, for appellees.
Law Offices of Steven K. Kelley and Cornelius J. O’Sullivan, for appellant.
Moyer, C.J., Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.
Pfeifer, J., dissents and would answer the certified question in the affirmative and affirm the judgment of the court of appeals.